                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

DEANGELO J. WILLIAMS,                                     )
                                                          )
                  Plaintiff,                              )
                                                          )             No. 4:21-CV-534 SRC
         v.                                               )
                                                          )
DANIEL KEEN, et al.,                                      )
                                                          )
                  Defendants.                             )

                                     MEMORANDUM AND ORDER

         This matter is before the Court upon its own motion. Self-represented plaintiff DeAngelo

Williams has filed two cases pursuant to 42 U.S.C. § 1983 involving common questions of law

and fact 1: Williams v. Keen, 4:20-CV-1655 PLC (E.D. Mo.) (“Williams 1”), and (2) the instant

case, Williams v. Keen, 4:21-CV-534 SRC (E.D. Mo.) (“Williams 2”). For the following reasons,

the Court finds that the cases should be consolidated under Federal Rule of Civil Procedure 42 to

avoid unnecessary costs and to promote judicial efficiency.

         Rule 42(a) of the Federal Rules of Civil Procedure provides, “[i]f actions before the court

involve a common question of law or fact, the court may . . . consolidate the actions.” “Whether

to consolidate actions under Rule 42(a) is vested in the court’s discretion,” and “the district court

can consolidate actions sua sponte.” Bendzak v. Midland Nat. Life Ins. Co., 240 F.R.D. 449, 450

(S.D. Iowa 2007) (internal citations omitted); see also Headrick v. Glass, No. 4:18-CV-1683-CDP,

2019 WL 2437028, *1 (E.D. Mo. June 11, 2019) (citing Bendzak). Here, Williams 1 and Williams

2 assert constitutional violations against nine defendants pursuant to 42 U.S.C. § 1983 under the

Eighth and Fourteenth Amendments. In both cases, plaintiff pursues claims of deliberate


1
 The Court has reviewed the complaints filed in both cases, and it appears that they are substantially the same
document.
indifference to his serious medical needs, as well as a failure to train claim. 2

        The Court believes that consolidation would serve the interests of justice and avoid

unnecessary costs and promote judicial efficiency. Pursuant to Local Rule 4.03, the Court will

consolidate the cases into the lowest case number, Williams 1. The Court will instruct the Clerk of

Court to docket the complaint from Williams 2 as a supplemental complaint in Williams 1.

However, plaintiff will still be expected to file an amended complaint in Williams 1, pursuant to

the Court’s instructions on March 16, 2021. Finally, the Clerk of Court shall administratively close

Williams 2, and all future filings shall be filed in Williams 1.

        Accordingly,

        IT IS HEREBY ORDERED that Williams v. Keen, 4:21-CV-534 SRC (E.D. Mo.) is

consolidated into Williams v. Keen, 4:20-CV-1655 PLC (E.D. Mo.) for all remaining proceedings.

All future documents shall be filed in Williams v. Keen, 4:20-CV-1655 PLC (E.D. Mo.).

        IT IS FURTHER ORDERED that a copy of plaintiff’s complaint from Williams v. Keen,

4:21-CV-534 SRC (E.D. Mo.), shall be docketed in Williams v. Keen, 4:20-CV-1655 PLC (E.D.

Mo.) as a supplement to plaintiff’s complaint in that case.

        IT IS FURTHER ORDERED that plaintiff shall comply with the Memorandum and

Order issued by the Court requiring him to file an amended complaint in a timely manner in

Williams v. Keen, 4:20-CV-1655 PLC (E.D. Mo.). His failure to comply with the Court’s Order

may result in a dismissal of Williams v. Keen, 4:20-CV-1655 PLC (E.D. Mo.) without prejudice.

        IT IS FURTHER ORDERED that a copy of this Memorandum and Order shall be

docketed in Williams v. Keen, 4:20-CV-1655 PLC (E.D. Mo.).


2
 The Court notes that plaintiff was instructed to amend his complaint in Williams 1 on March 16, 2021. To date, he
has failed to file an amended complaint in that case.
                                                         2
      IT IS FURTHER ORDERED that all pending motions in the instant action are DENIED

AS MOOT.

      IT IS FURTHER ORDERED that the instant case, Williams v. Keen, 4:21-CV-534 SRC

(E.D. Mo.), shall be ADMINISTRATIVELY CLOSED with the filing of this ORDER.

      Dated this 23rd day of June, 2021




                                          STEPHEN R. CLARK
                                          UNITED STATES DISTRICT JUDGE




                                          3
